Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
The following correspondence is a non-final Office Action for application no. 16/089,812 for a SADDLE PIPE SUPPORT, filed on 9/28/2018.  This correspondence is in response to applicant’s reply filed on 10/23/2020.  Claims 2-4 and 6-19 are pending.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 10 been renumbered 9;
Misnumbered claim 11 been renumbered 10;
Misnumbered claim 12 been renumbered 11;
Misnumbered claim 13 been renumbered 12;
Misnumbered claim 14 been renumbered 13;
Misnumbered claim 15 been renumbered 14;
Misnumbered claim 16 been renumbered 15;
Misnumbered claim 17 been renumbered 16;
Misnumbered claim 18 been renumbered 17;
Misnumbered claim 19 been renumbered 18;
Misnumbered claim 20 been renumbered 19.
Allowable Subject Matter
Claims 2-4 and 6-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 2 and 6, the prior art does not teach a pair of axially spaced apart stabilizing flanges projecting downwardly from the outer surface of the body portion and arranged parallel to and spaced axial from the channel clips, in combination with the other limitations recited; and regarding claim 15, the prior art does not teach a pair of stabilizing flanges projecting from the outer surface of the main body and spaced apart from one another in the longitudinal direction of the main body, wherein the stabilizing flanges are configured to engage outer surfaces of the sidewalls of the U-shaped channel to stabilize the pipe support relative to the U-shaped channel, in combination with the other limitations recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 9, 2021